DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 3/5/21.  Claims 3-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 3-22 are rejected under 35 U.S.C. 112.
Claims 3, 4, 6-11, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 7,680,834), and further in view of Norcott (US 2003/0172091).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Norcott, and further in view of Christiansen (US 2015/0006485).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 10, and 17 recite, “determine whether each data object that is identified for reading from the source is written to the first snapshot table” however, there does not appear to be discussion of this in the specification.  The “determine whether” limitation suggests that there are different outcomes if the data object is or is not “written to the first snapshot table.”  The specification does not disclose what happens when the given data object is or is not “written to the first snapshot table.” The “when the initial load is completed” discussion from pa 0410 only requires that each data object is “written to the first snapshot table” rather than “determine whether each data object that is identified for reading from the source is written to the first snapshot table.”  As such, the 35 U.S.C. 112 rejection remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4, 6-11, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 7,680,834), and further in view of Norcott (US 2003/0172091).

	With respect to claim 3, Sim-Tang teaches a system for data snapshot materialization, the system comprising: 
one or more processors (Sim-Tang, Col. 16, Li. 48-49, processor); and 
a non-transitory computer readable medium storing a plurality of instructions (Sim-Tang, Col. 16 Li. 55-60), which when executed, cause the one or more processors to: 
read a plurality of data objects from a source (Sim-Tang, Col. 2 Li. 31-37, the event processor moves the data (as an upload, preferably one data element at a time) to a DMS core to create initial baseline data. In an illustrative embodiment, the upload is a stream of granular 35 application-aware data chunks that are attached to upload events. Col. 9 Li. 10-14, “Initial Upload” state, event processor self-generates upload events and uploads the initial baseline data source); 
write the plurality of data objects to a first snapshot table in a target (Sim-Tang, Col. 2 Li. 31-37, the event processor moves the data (as an upload, preferably one data element at a time) to a DMS core to create initial baseline data. In an illustrative embodiment, the upload is a stream of granular 35 application-aware data 
read each change of data which occurs in the source during at least one of reading the plurality of data objects from the source and writing the plurality of data objects to the first snapshot table (Sim-Tang, Col. 2 Li. 37-40, simultaneously, while the baseline is uploading and as the application updates data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time); 
write each change of data, which occurs in the source while copying the plurality of data objects from the source to the first snapshot table in the target (Col. 2 Li, 36-45, during the upload phase, the application does not have to be shutdown. Simultaneously, while the baseline is uploading and as the application updates the data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time.  Preferably, the update events for the data that are not already uploaded are dropped so that only the updated events for data already uploaded are streamed to the DMS), to a change table in the target (Sim-Tang, Col. 2 Li. 41-45, the update events for data already uploaded are streamed to DMS and the DMS core receives the real time event journal stream that includes the baseline upload events and the change events & Col. 7 Li. 39-45, the event processor generates a real-time event journal for use by one or more DMS nodes);
determine whether each data object that is identified for reading from the source is written to the first snapshot table (Sim-Tang, Col. 2 Li. 41-43, update 
Sim-Tang doesn't expressly discuss write each change of data to a change table in the target; determine whether each data object that is identified for reading from the source is written to the first snapshot table; and create a second snapshot table based on each data object in the first snapshot table and each change of data in the change table, in response to a determination that each data object that is identified for reading from the source is written to the first snapshot table.
Norcott teaches write each change of data to a change table in the target (Norcott, pa 0028, triggers capture each change to the OLTP database and transport the changes to the staging system for integration into change tables of the analysis database by a publisher process); 
determine whether each data object that is identified for reading from the source is written to the first snapshot table (Norcott, pa 0048, the change data and the commit SCN for each and every transaction that was captured have been recorded in the change tables and transaction table); and 
create a second snapshot table based on each data object in the first snapshot table and each change of data in the change table, which is separate from the first snapshot table, in response to a determination that each data object that is identified for reading from the source is written to the first snapshot table (Norcott, pa 0048-0053, a database join operation between the change table and the transaction table is used to obtain the contents of the change table in the order in which the operation originally occurred).


With respect to claim 4, Sim-Tang in view of Norcott teaches the system of claim 3, wherein reading the plurality of data objects from the source comprises a plurality of threads reading the plurality of data objects in parallel and writing the plurality of data objects to the first snapshot table comprises the plurality of threads writing the plurality of data objects in parallel (Sim-Tang, Col. 2 Li. 34-40, illustrative embodiment, the upload is a stream of granular application-aware data chunks that are attached to upload events. During this upload phase, the application does not have to be shutdown. Simultaneously, while the baseline is uploading and as the application updates the data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time & Col. 16 Li. 40-44, parallel process and route application-aware data changes between applications and low cost near storage).

With respect to claim 6, Sim-Tang in view of Norcott teaches the system of claim 3, wherein the source comprises a source application (Sim-Tang, Col. 2 Li. 14-17 & Col. 4 Li. 13-16, application servers), the target comprises a target application, reading any data object from the source comprises executing an application consistent fetch., and reading any change of data from the source comprises executing another application consistent fetch.

	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang in view of Norcott because it provides transactional consistency (Norcott, pa 0030).

With respect to claim 7, Sim-Tang in view of Norcott teaches the system of claim 3, wherein the plurality of data objects comprises mutually consistent data that corresponds to a same transaction identifier (Norcott, pa 0033).

With respect to claim 8, Sim-Tang in view of Norcott teaches the system of claim 3, wherein the change table comprises a transaction identifier, an operation type identifier, and a key corresponding to each change of data (Norcott, pa 0031-0036, XID, OP, and, ROW columns), the change table being partitioned by transaction identifiers 

With respect to claim 9, Sim-Tang in view of Norcott teaches the system of claim 3, wherein creating the second snapshot table comprises creating a group of data that comprises data from a data object in the first snapshot table and any corresponding change of data from the change table, and writing data, which corresponds to a most recent transaction identifier associated with the group of data, to the second snapshot table  (Norcott, pa 0048-0053, a database join operation between the change table and the transaction table is used to obtain the contents of the change table in the order in which the operation originally occurred).

With respect to claims 10, 11, and 13-16, the limitations are essentially the same as claims 3, 4, and 6-9, and are thus rejected for the same reasons.

With respect to claims 17-22, the limitations are essentially the same as claims 3, 4, and 6-9, and are thus rejected for the same reasons.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Norcott, and further in view of Christiansen (US 2015/0006485).

claim 5, Sim-Tang in view of Norcott teaches the system of claim 3, wherein the source comprises a source database (Sim-Tang, Col. 4 Li. 13-16, databases).
Sim-Tang in view of Norcott doesn't expressly discuss each of the plurality of data objects comprises a corresponding data table and the target comprises an append-only database.
	Christiansen teaches each of the plurality of data objects comprises a corresponding data table (Christiansen, pa 0019, information elements (e.g., rows, columns, records, or portions of records) ), and the target comprises an append-only database (Christiansen, pa 0021).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang in view of Norcott with the teachings of Christiansen because physical data update and delete operations are not necessary to store, edit, or access the data during normal operations, eliminating the resources and/or longer operation times associated with these operations (Christiansen, pa 0019).

With respect to claim 12, the limitations are essentially the same as claim 5, and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 112


Rejection under 35 U.S.C. 103
Applicant's arguments, see the remarks received 3/5/21 with respect to the 35 U.S.C. 103 rejection of claims 3-22, have been fully considered but they are not persuasive.
	Applicant argues that Norcott fails to teach “write each change of data, which occurs in the source while copying the plurality of data objects from the source to the first snapshot table in the target” because Norcott does not disclose that source data can change during the relatively long time required for a bulk load.  The Examiner respectfully disagrees.  Norcott discloses in pa 0006 that, as new data arrives in the data warehouse (the target), the changes made to one or more tables on the OLTP system (the source) are captured synchronously and stored in corresponding change 
	Applicant argues that Norcott fails to teach “create a second snapshot table… which is separate from the first snapshot table” because Sim-Tang’s data management system core already stores both an application’s data and changes in the application’s data and would not need the claimed creation of a new table.  The Examiner respectfully disagrees.  Claim 3 necessitates the need for a new table created from a first snapshot table in the target and a change table.  Norcott, like Sim-Tang and the claimed subject matter, discloses a first snapshot table in the target (transaction table) and a change table.  These can be joined to create a view table CV1 (Norcott, pa 0054-0058).  This creates a second snapshot table that is separate from the first snapshot table.  Sim-Tang and Norcott both disclose a first snapshot table (Sim Tang, DMS core and Norcott’s transaction table), however, Sim-Tang only discloses a journal stream that includes change events.  Norcott provides the change table and the joined second 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169